COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

IN RE: MARIA GUADALUPE                         §                   No. 08-12-00317-CV
DOMINGUEZ,
                     Relator.                  §             AN ORIGINAL PROCEEDING

                                               §                    IN MANDAMUS

                                               §

                                               §

                                               §

                                        ORDER
       The Court has this day considered the Relator’s petition for writ of mandamus and

is of the opinion that the case should be set for submission with oral argument. A submission

date has not yet been determined. The parties will be provided with advanced notice of the

setting. SEE TEX.R.APP.P. 39.8.


       IT IS SO ORDERED THIS 3RD DAY OF APRIL, 2013.




                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.